 CONSOLIDATED BLENDERS,INC.545.2. Bakery.SalesDriversUnion,Local 344,InternationalBrotherhood ofTeamsters,Chauffeurs,Wareh'ctusemen;and Helpersof America, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.3.TheRespondent has not engaged in unfairlabor practices within themeaningof Section8 (a) (1) and(3) of the Act..[Recommendations omitted from publication.]Consolidated Blenders,Inc.andRobert L. Kinney,et al., Peti-tionerandAmerican Federation of Grain Millers, Local No.178, AFL-CIO.Case No.17-RD-136. July 8,195'DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William J. Cassidy,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board 1 finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner asserts that the Union is no longer the repre-sentative of certain employees of the Employer as defined in Section9 (a) of the Act.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Union contends that the petition should be dismissed on theground that the Employer sponsored this decertification petition.The Union was certified February 29, 1956. Several months offruitless bargaining followed after which no efforts were made atfurther negotiations.On or about February 1957 Plant Superin-tendent Newsome attended a meeting of the Company's board ofdirectors at which he was asked what was to be done about the Unionand to find out how the employees felt about it. The next day, New-some called into his office employee Bergerson, the only remainingunion committeemanstill employed by the Company, and one otheremployee, told them what the directors had asked and stated thatthe Company's president had said he would "take care of his boys."About this time, Petitioner Kinney asked Newsome when the Union'scertification expired.Kinney then contacted Sidner, the Employer'sattorney.Kinney told him that the employees wanted to decertifyIPursuant to the provisions of Section 3 (b) ofthe National LaborRelationsAct, theBoard has delegated its powers in connectionwith this case to a three-member panel[Chairman Leedom andMembers Murdock and Jenkins].118 NLRB No. 59.450553-58-vol.118-86 546the Union and asked him how and when this could be done. Sidneragreed to help and prepared a petition for the employees' signatures.'Kinney requested and obtained permission from Newsome to circulatethe petition.Kinney took the petition to the employees in the plantwhere they signed it in the presence of Kinney on company propertyand, in many cases, on company time. Sidner sent the petition to theBoard's Regional Office, which returned it with suggestions that it befiled on the Board's official form.Kinney thereupon took the formalpetition to the employees in the plant where it was signed in the samemanner as the first petition 3 Sidner, who filed the petition March,11, 1957, testified that he intended to make no charge for his servicesand that he was doing the work solely as a favor to the employees.At the original hearing which opened April 3, 1957, Sidner statedthat he was appearing as attorney for the employees.The hearingofficer stated that he could not represent both the Employer and theemployees.As the Employer was not represented and the hearingcould not proceed without the necessary commerce facts for jurisdic-tional purposes, the hearing was adjourned to April 25.At thereopened hearing on that date, Sidner declared that he was no longerrepresenting the employees but was representing the Employer, andthat Cutright, an attorney with offices in the same building, was repre-senting the employees. Sidner had recommended Cutright to Kinney,who personally made all the financial arrangements with Cutright andpaid him a retainer of $25 with his personal check.Kinney statedthat he expected to be reimbursed for the legal fees by the employees.After Cutright took over, he asked Newsome for permission to inter-view the employees individually in the plant, which permission wasgiven.When Cutright arrived at the plant, Newsome introducedhim to the first employee who was interviewed by Cutright alone inthe lockerroom adjoining Newsome's office.Cutright then requestedthat the employees be called one after another until all the employeeswere interviewed.Cutright informed the employees that he hadbeen retained by Kinney to represent them and he also asked eachworker whether he wished to have an election. In contrast to thistreatment of Cutright, the Union's representative testified that duringbargaining negotiations, he had been prevented from speaking to oneemployee at the plant during the lunch hour.Newsome admitted thathe had issued the order prohibiting the Union's representative fromspeaking to employees on company property.2Kinney stated that at the time he went to Sidner, he did not know that Sidner wasthe Company's attorney.He said that he went to him because he appeared to be a busylawyer.3Although Newsome testified that no supervisors signed the petition, the record showsthat several of the signers were leadmen who exercised some authority to direct and beresponsible for the work of the employees working under them. SUCESION J. SERRALLES547In our opinion, the Employer, by its conduct in this proceeding,exceeded the bounds of neutrality imposed by the statute and therebyunlawfully intruded upon its employees' rights independently to filea decertification petition with the Board.The Employer's attorneyadvised the employees as to their rights in decertification proceedings,supplied the Petitioner with the decertification forms, filed the petitionwith the Board,,and recommended another attorney only after thehearing officer made it clear that an attorney cannot represent both theEmployer and the decertification petitioners. In addition, the plantsuperintendent permitted the decertification petition to be circulatedon company time and property and also permitted the attorney forthe decertification petitioners to interview each employee privately atthe plant on company time, while refusing permission to the Union'srepresentative to have access to employees on company property.Although the Board has held that certain types of assistance do notnecessarily invalidate a decertification petition,' in view of the fore-going and the entire record in this proceeding, we are convinced thatthe Employer improperly assisted the Petitioner in filing the decertifi-cation petition and that the rights of the employees to file decertifica-tion petitions under Section 9 (c) (1) (A) have been therebyabridged .5Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]} SeeBelden Brick Company,114 NLRB 52;Clackamas Logging Company,113 NLRB229.6Bond Stores,Inc.,116 NLRB 1929;Gold Bond,Inc.,107 NLRB 1059, 1060.Sucesion J.Serralles,Central Mercedita,Inc., and Porto RicoAmerican Sugar Refinery,Inc.andUnion de Trabajadores deMuelles y Ramas Anexas de Ponce, P. R., Local 1903, IBL-AFL-CIO, Petitioner.Case No. 24-RC-1011. July 8, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, the parties stipulated that the transcript in Case No.24-RC-974 shall constitute the entire record in this proceeding.Thehearing officer's rulings made at the hearing in Case No. 24-RC-974are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds:1.The Employers are engaged in commerce within the meaning ofthe Act.118 NLRB No. 63.